Citation Nr: 0522901	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-10 449	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia as a result of asbestos exposure.

2.  Entitlement to service connection for disability 
manifested by chronic cough and frequent respiratory 
infections as a result of asbestos exposure.

3.  Entitlement to service connection for osteoporosis as a 
result of asbestos exposure.

4.  Entitlement to service connection for asbestos exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
January 1946.  He served aboard a Navy ship in World War II, 
and claims that exposure to asbestos while aboard ship is the 
cause of the disorders at issue.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

(Consideration of the veteran's claims for service connection 
for chronic lymphocytic leukemia, disability manifested by 
chronic cough and frequent respiratory infections, and 
osteoporosis, all as a result of asbestos exposure, is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDING OF FACT

Asbestos exposure is not a disability for which service 
connection may be granted.


CONCLUSION OF LAW

Asbestos exposure is not considered a disability for VA 
compensation purposes; the claim for exposure is without 
legal merit.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In addition to the three issues that are being remanded, the 
veteran claimed service connection for "exposure to asbestos 
symptoms."  Because the veteran did not specify what 
asbestos symptoms he claimed service connection for, it 
appeared that, in addition to the three issues being 
remanded, he had claimed service connection for "exposure to 
asbestos," which is how the RO apparently decided to 
adjudicate this issue.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Here, other than the three issues on remand, the veteran has 
not claimed service connection for a specific disability due 
to asbestos exposure.  He has only identified a possible 
cause of a disease or disability, that is, exposure to 
asbestos.  Since the veteran has failed to state a claim for 
a disability for which service connection may be granted, the 
claim must be denied as a matter of law.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

The Board notes that the standard for assisting claimants in 
the processing of claims for VA benefits was changed, 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106- 475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
Because the law, and not the evidence, is dispositive of this 
claim, application of the provisions of the VCAA would not be 
helpful to the claimant.  No further assistance or 
development in accordance with the VCAA is required in this 
case.  Mason v. Principi, 16 Vet. App. 129 (2002).




ORDER

Entitlement to service connection for asbestos exposure is 
denied.


REMAND

The veteran has averred exposure to asbestos while in 
service.  The Board finds that a medical examination is 
necessary to obtain medical opinion as to whether it is as 
likely as not that any currently diagnosed disease or 
disability is related to the level of asbestos exposure 
averred by the veteran.  The Board notes that the RO, when it 
adjudicated these claims, referred to what it considered as 
insignificant levels of exposure to asbestos while the 
veteran served aboard a ship.  However, there appears no 
medical information in the file upon which the RO could have 
concluded that the veteran's exposure was not so significant 
as to warrant analysis for possible causation of currently 
shown disability.  Indeed, the RO appears to have conceded 
that there likely was some level of exposure.  Whether such 
exposure likely resulted in disability requires medical 
expertise.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2004).  See also Quartuccio, supra, 
at 187.  Specifically, the veteran 
should be told of the information or 
evidence not of record that is 
necessary to substantiate his claim.  
The veteran should also be told of 
the actions the RO has taken and yet 
intends to take to obtain additional 
information or evidence, including 
the examination requested below.  He 
should also be specifically informed 
that he should submit any pertinent 
evidence in his possession.  

2.  After the above-requested 
development is accomplished, the RO 
should arrange for the veteran to 
undergo VA examination(s) by a 
physician with appropriate expertise 
to determine the current diagnosis 
and etiology of the veteran's 
claimed chronic lymphocytic 
leukemia, chronic cough and frequent 
respiratory infections, and 
osteoporosis, as well as any 
specific respiratory disorders.  For 
each diagnosis, a medical opinion 
should be provided as to whether it 
is as likely as not that the 
disability is etiologically related 
to in-service exposure to asbestos.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.  
Additionally, a detailed history 
should be taken from the veteran 
regarding asbestos exposure during 
service.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 
(2004).

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
remaining on appeal.  If any benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


